2017 IL App (1st) 162449
                                                                         SECOND DIVISION
                                                                          September 26, 2017

                                       No. 1-16-2449


THE CITY OF CHICAGO,                               )
                                                   )
       Plaintiff-Appellee,                         )              Appeal from the Circuit
                                                   )              Court of Cook County
v.                                                 )              County Department,
                                                   )              Municipal Division
JOHN SOLUDCZYK; MORTGAGE ELECTRONIC                )

REGISTRATION SYSTEMS, INC., as Nominee for         )

Freedom Mortgage Corporation; FREEDOM MORTGAGE)

CORPORATION; FEDERAL NATIONAL MORTGAGE )                          Case No. 12 

ASSOCIATION; JPMORGAN CHASE BANK, N.A.;            )              M1 400142 

UNKNOWN OWNERS; and NONRECORD                      )

CLAIMANTS,                                         )              Hon. Pamela H. Gillespie,

                                                   )              Judge Presiding.
       Defendants                                  )
                                                   )
(Federal National Mortgage Association, Defendant- )
Appellant).                                        )

      JUSTICE MASON delivered the judgment of the court, with opinion. 

      Presiding Justice Neville and Justice Hyman concurred in the judgment and opinion. 


                                         OPINION

¶1           The City of Chicago (City) seeks to enforce an in personam money judgment

      against Federal National Mortgage Association (Fannie Mae) representing the amount the

      City expended to demolish certain property. Fannie Mae owned the property briefly after

      it purchased it at a foreclosure sale. At the time the City demolished the property and

      perfected its demolition lien, Fannie Mae, having sold the property more than two years

      earlier, was not the owner. We find that the procedure by which the City obtained its

      judgment did not comport with the statute authorizing a municipality to seek a money

      judgment for demolition costs, and therefore, we reverse.

¶2           The City filed this case in the circuit court of Cook County on January 17, 2012,

      asserting various claims arising out of alleged dangerous and unsafe conditions at
No. 1-16-2449

        property located at 535 W. 60th Street in Chicago. The complaint alleged a variety of

        dangerous conditions at the property, including (i) “stripped and inoperable” electrical

        and plumbing systems, (ii) lack of electric service to the building, (iii) smoke, water, and

        fire damage and (iv) structural damage to the joists, rafters, and roof.

¶3              Named as defendants were the property’s owner of record, John Soludczyk, and

        various lienholders, including JPMorgan Chase Bank, N.A. (JPMorgan Chase), which

        was the plaintiff in a pending mortgage foreclosure against the property. According to

        public records, Soludczyk acquired the property by quitclaim deed on March 31, 2005,

        and JPMorgan Chase was the assignee of Mortgage Electronic Registration Systems, Inc.

        (MERS), the original lender that recorded its lien on the property the same date

        Soludczyk took title. 1

¶4              At issue on appeal are two counts of the complaint: count I, which sought to

        require the defendants to demolish the property or, alternatively, allow the City to

        demolish the property under article 11, division 31 of the Illinois Municipal Code (65

        ILCS 5/11-31-1(a) (West 2010)), sometimes known as the unsafe property statute, and

        count IV, which sought a declaration that the property was a public nuisance and

        injunctive relief against defendants to abate the nuisance pursuant to the City’s public

        nuisance ordinance (Chicago Municipal Code § 7-28-060 (amend. Aug. 30, 2000)). In the

        prayer for relief under count I, the City requested an order assessing the costs of the

        demolition “as a judgment against the defendants” and “[p]ermitting foreclosure of any

        1
         See Cook County Recorder of Deeds, http://cookrecorder.com (last visited September 18, 2017)
(enter “20-16-311-023-0000” in PIN-Address Quick Search bar, then follow “Show” hyperlink). We may
take judicial notice of information posted on the Recorder of Deeds website. See Ill. R. Evid. 201(b) (eff.
Jan. 1, 2011) (court may take judicial notice of facts “capable of accurate and ready determination by
resort to sources whose accuracy cannot reasonably be questioned”); JP Morgan Chase Bank, N.A. v.
Bank of America, N.A., 2015 IL App (1st) 140428, ¶ 44 n.4.

                                                   -2­
No. 1-16-2449

      City of Chicago liens entered against the subject property in this proceeding.” Count IV

      did not separately request any relief other than abatement of the nuisance.

¶5              In the foreclosure proceedings, JPMorgan Chase obtained a judgment of

      foreclosure and purchased the property at the foreclosure sale, which was confirmed by

      order entered on June 13, 2012. We gather from the foreclosure documents in the record

      that the mortgage was insured by Fannie Mae and that, following the sale, Fannie Mae

      became the certificate holder and acquired the property. The City then named Fannie Mae

      as a defendant in this case. After Fannie Mae was added as a defendant, the City, without

      explanation, dismissed the case against Soludzcyk and JPMorgan Chase.

¶6              Although Fannie Mae filed an appearance through counsel, it does not appear that

      it actively participated in the demolition case, and the only orders entered against Fannie

      Mae during the proceedings required it to “secure and keep secure the entire subject

      property by maintaining the property as secure and vacant.” In particular, the record

      contains no demand by the City that Fannie Mae remedy the dangerous and unsafe

      conditions at the property. On appeal, the City contends that an order of default was

      entered against Fannie Mae, but no such order appears in the record.

¶7              Fannie Mae owned the property for 10 months—from June 13, 2012, until April

      11, 2013—when it sold the property to Rachel Branton. The City did not thereafter name

      Branton as a defendant.

¶8              On April 9, 2013, two days before the sale to Branton, an order of demolition was

      entered in favor of the City and against Fannie Mae, the only remaining defendant, on

      counts I and IV of the complaint. The City dismissed the other counts of the complaint.

      MERS, which had also been named as a defendant in the original complaint, was


                                               -3­
No. 1-16-2449

       dismissed by the City on the same date the demolition order was entered.

¶9              The demolition order found that the conditions at the property were beyond repair

       and that a judgment in favor of the City on counts I and IV seeking demolition authority

       was warranted. The order provided that the City’s authority to demolish the property

       “shall become effective May 9, 2013.” The order also stipulated that the City’s

       demolition of the property would “result in a statutory in rem lien that attaches only to the

       subject parcel of real estate.” The order further provided that “[i]f the City seeks a

       personal judgment against any individual party to this action, it will proceed by separate

       motion directed to that party.” The court made a finding pursuant to Illinois Supreme

       Court Rule 304(a) (eff. Feb. 26, 2010) that there was no just reason to delay enforcement

       or appeal of the order and retained jurisdiction “for the purpose of ascertaining

       demolition costs for entry of a money judgment against the defendant owners, as defined

       by the applicable statutes and ordinances.” No party appealed the demolition order.

¶ 10            The City did not demolish the property until September 17, 2015, nearly 2½ years

       after entry of the demolition order and Fannie Mae’s sale to Branton. The City’s lien for

       the demolition costs was recorded against the property on February 24, 2016.

¶ 11            On March 29, 2016, the City filed a “Motion to Ascertain Demolition and Other

       Costs.” Notice of the motion was sent only to Fannie Mae. The motion represented that

       the City had incurred demolition and litigation costs totaling $27,042 and requested a

       personal money judgment against Fannie Mae in the same amount. No authority for

       entering the judgment against Fannie Mae was cited in the City’s motion, and no support

       for the amount sought was attached to the motion.

¶ 12            Fannie Mae responded to the City’s motion, objecting to the entry of judgment


                                               -4­
No. 1-16-2449

       because (i) the requested relief was unjust given that Fannie Mae was not the owner of

       the property when it fell into disrepair, when the City demolished it, or when the City’s

       lien became effective by recordation, (ii) the City’s attempt to impose personal liability

       on Fannie Mae was not authorized under the Illinois Municipal Code, and (iii) even if the

       Illinois Municipal Code applied, the City had not followed the required procedure to

       obtain a money judgment, which necessitated either foreclosure of the City’s demolition

       lien or the filing of a separate action under the Code of Civil Procedure seeking a money

       judgment.

¶ 13            In support of its motion, the City pointed to the retention of jurisdiction in the

       demolition order and argued that the Illinois Municipal Code authorized a money

       judgment against the “owner or owners” of demolished property. 65 ILCS 5/11-31-1

       (West 2010). As Fannie Mae was an owner of the property when the demolition order

       was entered, the City argued it could impose personal liability on Fannie Mae for

       demolition costs even if Fannie Mae did not currently own the property. The City further

       argued that it could obtain a money judgment against Fannie Mae via a motion in the

       demolition case and that it was not required to foreclose its demolition lien or pursue a

       separate civil action.

¶ 14            The trial court agreed with the City. On June 13, 2016, the court entered an order

       finding that “because the [d]emolition order was entered while Fannie Mae was the

       owner of the property and because the statute does not provide for relief from liability

       upon transfer of the property, Fannie Mae is liable for [d]emolition costs.” The court

       entered a personal money judgment against Fannie Mae in the amount of $27,042.

       Although Fannie Mae was at that point the only party-defendant in the case, the court


                                               -5­
No. 1-16-2449

       also granted the City leave to file a petition to foreclose its demolition lien, either as part

       of the demolition case or as a separate proceeding and retained jurisdiction “solely for the

       purpose of adjudicating the foreclosure.” The trial court made a finding pursuant to

       Illinois Supreme Court Rule 304(a) (eff. Feb. 26, 2010) that there was no just reason for

       delaying enforcement or appeal of its order. Fannie Mae filed a timely notice of appeal.

¶ 15            We first address the basis for our jurisdiction. Fannie Mae posits that we have

       jurisdiction pursuant to Illinois Supreme Court Rule 301 (eff. Feb. 1, 1994) on appeal

       from a final judgment in the demolition case. Alternatively, Fannie Mae contends the trial

       court’s finding pursuant to Rule 304(a) (Ill. S. Ct. R. 304(a) (eff. Feb. 26, 2010)) confers

       appellate jurisdiction. The City relies exclusively on jurisdiction under Rule 304(a),

       which, in cases involving multiple parties or claims for relief, allows an appeal from a

       final judgment “as to one or more but fewer than all of the parties or claims,” provided

       the court makes a finding that “there is no just reason for delaying either enforcement or

       appeal or both.” Id.

¶ 16            At the time the trial court entered its June 13, 2016, judgment against Fannie Mae,

       there were no other defendants in the case and no other claims pending. Although the

       City argues in its brief that there were other claims asserted and other parties to the case,

       this overlooks that those parties and claims were voluntarily dismissed in 2012, before

       entry of the demolition order and long before the property was demolished. There is no

       indication in the record that the City ever revived any other claims or joined any other

       parties after they were dismissed. The court’s order finally resolved, as the City concedes,

       its only remaining claim against Fannie Mae.

¶ 17            The fact that the court retained jurisdiction, for some unspecified period of time,


                                                -6­
No. 1-16-2449

        over a claim the City had not yet asserted 2 against persons or entities not then parties to

        the case cannot transform the court’s final judgment into something else. If the City later

        sought to reopen the case to pursue further proceedings against other parties, the court’s

        retention of jurisdiction would potentially apply, but that does not mean that the court’s

        order was anything other than a final judgment.

¶ 18            Therefore, we have jurisdiction over Fannie Mae’s appeal of a final judgment

        pursuant to Rule 301. We discourage the inclusion of Rule 304(a) findings as a matter of

        course when the order entered finally resolves the litigation in its entirety.

¶ 19            In this case of first impression, we must construe the Illinois Municipal Code to

        determine whether it authorizes a municipality to impose personal liability for demolition

        costs simply by filing a motion in the demolition case or whether those the municipality

        seeks to hold personally liable for those costs are entitled to greater procedural

        protections. We review this question of law de novo. Nelson v. Artley, 2015 IL 118058,

        ¶ 13.

¶ 20            As in any case involving statutory construction, we start with the language of the

        statute to determine the legislature’s intent. “Our primary objective is to ascertain and

        give effect to legislative intent, the surest and most reliable indicator of which is the

        statutory language itself, given its plain and ordinary meaning.” Board of Education of

        Springfield School District No. 186 v. Attorney General, 2017 IL 120343, ¶ 24. In the

        absence of an ambiguity in the statute’s language, we must apply it as written without

        resort to extrinsic aids to statutory construction. Id. (citing People v. Collins, 214 Ill. 2d
206, 214 (2005)).

        2
        Disavowing any attempt at a double recovery, the City represents that since entry of the June 13,
2016, order, it has not commenced proceedings to foreclose its lien.

                                                  -7­
No. 1-16-2449

¶ 21            Although the parties discuss only those subsections of section 11-31-1 of the

       Illinois Municipal Code directly at issue here, a discussion of the section’s overall

       structure is helpful to place those provisions in context. See Majmudar v. House of Spices

       (India), Inc., 2013 IL App (1st) 130292, ¶ 10 (court should not consider words and

       phrases in isolation but instead should interpret each word and phrase in light of the

       statute as a whole).

¶ 22            Various subsections of section 11-31-1 of the Illinois Municipal Code specify

       procedures municipalities and others may pursue to remedy unsafe and hazardous

       buildings within a municipality’s borders. Under subsection (a), the section invoked by

       the City in the trial court, a municipality may apply to demolish or take other action to

       address dangerous and unsafe buildings. 65 ILCS 5/11-31-1(a) (West 2010). To

       accomplish this, the municipality must apply to the circuit court “for an order authorizing

       action to be taken with respect to a building if the owner or owners of the building,

       including the lien holders of record, after at least 15 days’ written notice by mail so to do,

       have failed to put the building in a safe condition or to demolish it.” Id. The hearing on

       the application “shall be expedited by the court and shall be given precedence over all

       other suits.” Id. Under subsection (b), a landowner or tenant of property within 1200 feet

       of any dangerous or unsafe building may petition the municipality to institute an action

       under subsection (a), and failing action by the municipality, the affected party may file an

       action seeking demolition, repair, or other relief. 65 ILCS 5/11-31-1(b) (West 2010). If

       the owner fails to take the action ordered by the court, the petitioner may ask the court to

       join the municipality as a party and the municipality may be ordered to take the action

       required to remedy the unsafe or hazardous conditions. Subsections (d), (e), and (f)


                                               -8­
No. 1-16-2449

       address, respectively, (i) a municipality’s ability to have property declared abandoned so

       that the municipality may obtain title (65 ILCS 5/11-31-1(d) (West 2010)), (ii) an

       expedited procedure for removing unsafe and hazardous buildings of less than three

       stories, potentially without the necessity of court proceedings (65 ILCS 5/11-31-1(e)

       (West 2010)), and (iii) a procedure for remediating environmental hazards at abandoned

       property (65 ILCS 5/11-31-1(f) (West 2010)).

¶ 23            Certain subsections of section 11-31-1 of the Illinois Municipal Code also contain

       enforcement mechanisms. In particular, subsections (a), (b), and (f) provide for a lien to

       be recorded against the property in the amount of the demolition, repair, remediation, or

       other cost, which, unless enforced under subsection (c), may be foreclosed in separate

       proceedings under the Illinois Mortgage Foreclosure Law relating to mortgages or

       mechanic’s liens (735 ILCS 5/15-1501 et seq. (West 2010)). 65 ILCS 5/11-31-1(a), (b),

       (f) (West 2012). Subsection (c), in turn, allows for a municipality to enforce its lien by

       petitioning the court presiding over the building case to retain jurisdiction to conduct

       proceedings to foreclose the lien. 65 ILCS 5/11-31-1(c) (West 2010). An action to

       foreclose the lien may be commenced “at any time after the date of filing of the notice of

       lien” with the recorder of deeds. 65 ILCS 5/11-31-1(a), (b), (f) (West 2012). However

       enforced, a lien recorded within six months of the demolition or repair of the building is

       “superior to all prior existing liens and encumbrances, except taxes.” Id. The costs of any

       foreclosure proceedings, whether brought separately or as part of the building case, and

       any other costs related to enforcement of subsections (a), (b), or (f) “are a lien on the real

       estate and are recoverable by the municipality from the owner or owners of the real

       estate.” 65 ILCS 5/11-31-1(a)-(c), (f) (West 2012).


                                               -9­
No. 1-16-2449

¶ 24            Finally, there are enforcement provisions unique to subsection (a). Subsection (a)

       itself provides that a municipality may proceed against former owners of the property to

       recover the cost of demolition if those owners transferred the property within the 15-day

       period following notice from the municipality of the property’s unsafe or hazardous

       conditions. 65 ILCS 5/11-31-1(a) (West 2010) (cost of demolition or repair incurred by

       municipality or third parties “recoverable from the owner or owners of the real estate or

       the previous owner or both if the property was transferred during the 15 day notice

       period”). Separately, under subsection (g) of section 11-31-1 of the Illinois Municipal

       Code, when a municipality has obtained a lien under subsection (a), it may also bring an

       action for a money judgment

                “against the owner or owners of the real estate in the amount of the lien in the

                same manner as provided for bringing causes of action in Article II of the Code of

                Civil Procedure [(735 ILCS 5/2-101 et seq. (West 2016))] and, upon obtaining a

                judgment, file a judgment lien against all of the real estate of the owner or owners

                and enforce that lien as provided in Article XII of the Code of Civil Procedure

                [(735 ILCS 5/12-101 et seq. (West 2016))].” 65 ILCS 5/11-31-1(g) (West 2010).

¶ 25            The Illinois Municipal Code does not anywhere provide for the filing of a motion

       by the municipality to obtain a money judgment against the “owner or owners” in the

       amount of demolition costs. Rather, the Illinois Municipal Code’s plain language requires

       the municipality, at its election, to pursue either foreclosure of its demolition lien or a

       separate civil action against those owners whom it seeks to hold personally liable.

¶ 26            The Illinois Municipal Code provides a quick and efficient means for a

       municipality to remove structures that pose a threat to public health and safety. Village of


                                               - 10 ­
No. 1-16-2449

       Lake Villa v. Stokovich, 211 Ill. 2d 106, 130 (2004); City of Bloomington v. Bible Truth

       Crusade, 197 Ill. App. 3d 793, 796 (1990) (“[The Illinois Municipal Code’s] purpose is

       to provide municipalities the power to abate public nuisances which may prove

       detrimental to public health, safety, and welfare. [Citations.] It is also intended that this

       procedure be an expeditious one.”). To that end, when a municipality applies to demolish

       a building under subsection (a) of section 11-31-1, the court is required to make only two

       findings: (i) the building is dangerous and unsafe and (ii) the building is beyond

       reasonable repair. Village of Lake Villa, 211 Ill. 2d at 130-31 (citing City of Aurora v.

       Meyer, 38 Ill. 2d 131, 133 (1967)). Issues raised by an owner that require consideration

       of matters beyond the two required findings have been found more properly relegated to

       resolution elsewhere. See City of Bloomington, 197 Ill. App. 3d at 796 (landowner’s

       claim of municipality’s misconduct in withholding funds it agreed to provide for

       demolition had no bearing on relevant issues in demolition proceeding and were more

       properly raised in other pending litigation); City of Peru v. Bernardi, 84 Ill. App. 3d 235,

       239 (1980) (landowners’ claims that City’s demolition costs were excessive reserved for

       resolution in foreclosure proceedings; “The property interests of the [landowners] will be

       protected at a later date when the city must justify the reasonableness of its costs and

       expenses.”).

¶ 27            Also, when the legislature intended to subject prior owners of real property to

       automatic liability under the Illinois Municipal Code, it so provided. As noted, section

       11-31-1(a) specifically provides for recovery of demolition costs against current or prior

       owners of real estate, “or both,” if the property is transferred during the 15-day period

       after notice from the municipality of the property’s unsafe or hazardous conditions. 65


                                              - 11 ­
No. 1-16-2449

       ILCS 5/11-31-1(a) (West 2010). Because the legislature articulated a particular condition

       that would automatically subject a prior owner to liability for demolition costs, we

       hesitate to assume, as the City does, that anyone who ever owned the property, no matter

       how briefly, is liable for demolition costs under any circumstances. See People v.

       Edwards, 2012 IL 111711, ¶ 27 (“Where language is included in one section of a statute

       but omitted in another section of the same statute, we presume the legislature acted

       intentionally and purposely in the inclusion or exclusion.” (citing Chicago Teachers

       Union, Local No. 1 v. Board of Education of the City of Chicago, 2012 IL 112566, ¶ 24)).

¶ 28            Despite the Illinois Municipal Code’s straightforward language, the City argues

       that the filing of a motion for entry of a money judgment against Fannie Mae was

       appropriate and that it was not required to do anything other than that in order to hold

       Fannie Mae liable for the costs it incurred in demolishing the building. In other words,

       the City contends that by filing a motion that entails (i) no showing of a legally or

       factually viable claim against Fannie Mae, (ii) no burden of proof, and (iii) no evaluation

       of the sufficiency of the evidence, it may seek to impose personal liability for demolition

       and other costs on anyone who ever owned the property. The City further views the

       Illinois Municipal Code’s language that a municipality “may” enforce its lien in several

       ways as permissive and argues that pursuit of a separate action to foreclose and enforce

       the demolition lien is not required. We disagree.

¶ 29            As a threshold matter, if the City is correct, the Illinois Municipal Code’s

       provisions for alternative means of enforcing the demolition lien would be surplusage.

       This interpretation of the Illinois Municipal Code would violate a fundamental precept of

       statutory construction. “Each word, clause and sentence of a statute must be given


                                              - 12 ­
No. 1-16-2449

        reasonable meaning, if possible, and should not be rendered superfluous.” Standard

        Mutual Insurance Co. v. Lay, 2013 IL 114617, ¶ 26; Majmudar, 2013 IL App (1st)
130292, ¶ 10. The City also does not explain why a municipality would ever resort to

        foreclosure proceedings or a separate action to enforce a demolition lien and obtain a

        money judgment if the same result could be accomplished merely through the filing of a

        motion following recordation of the lien.

¶ 30            But beyond the applicable principles of statutory construction that compel the

        result we reach, the City’s position must be rejected because it violates fundamental

        principles of due process.

¶ 31            The reason for the Illinois Municipal Code’s various provisions regarding the

        post-demolition or repair enforcement of a municipality’s lien is obvious: an action

        seeking the demolition or repair of an unsafe and hazardous building is an expedited, in

        rem proceeding directed only against the property. Village of Lake Villa, 211 Ill. 2d at

        130. The public policy favoring the ability of municipalities to expeditiously demolish or

        repair structures that pose hazards to public health and safety supports the abbreviated

        procedure and limited burden of proof required to achieve that result.

¶ 32	           Such proceedings are not designed to resolve issues concerning which owner or

        owners of the property are responsible for the property’s unsafe and hazardous condition

        and should therefore be liable for the demolition or repair costs. A municipality may be

        content, as Fannie Mae points out, to rely on its recorded lien as a cloud on title that must

        be paid before the property may be sold. If that is the case, the municipality need do

        nothing other than perfect its lien. But if a municipality seeks to affirmatively recover the

        amount of the lien, the Illinois Municipal Code contemplates that the municipality will


                                               - 13 ­
No. 1-16-2449

       either (i) foreclose the lien, which is superior to all other prior encumbrances on the

       property, and obtain satisfaction of the lien through a judicial sale of the property or (ii)

       sue the owner or owners in a separate civil action, in which case, any money judgment

       obtained will be enforceable as any other civil money judgment.

¶ 33            The City’s interpretation of the Illinois Municipal Code—allowing it to simply

       file a motion in order to impose personal liability—would impair the due process rights

       of those it seeks to hold personally liable for demolition costs. This is best illustrated by

       Fannie Mae’s position in this case. Fannie Mae acquired the property through a

       foreclosure sale, 3 long after the property’s unsafe and hazardous conditions prompted the

       City’s action. There is no evidence in the record that Fannie Mae exacerbated the

       property’s condition during the 10 months it owned the property, and the only action

       Fannie Mae was ordered to take was to maintain the property as secure and vacant. The

       City makes much of the fact that Fannie Mae did not answer the demolition complaint

       and argues that the complaint’s allegations were, therefore, deemed admitted. But the

       City overlooks that there were no allegations in the complaint directed to Fannie Mae

       and, consequently, nothing for Fannie Mae to answer. Fannie Mae was under no

       constraints to retain ownership of the property, and the record does not disclose any

       relationship between the demolition order and the sale to Branton. In particular, the

       record contains no advance notice directed to Fannie Mae or anyone else of the April 9,

       2013, order of demolition. Thus, there is no basis to conclude that Fannie Mae rushed to


                3
                 The record does not reveal the circumstances of Fannie Mae’s acquisition of the
       property. Given that the mortgage documents were on standard forms approved by Fannie Mae, it
       is reasonable to assume that at least a portion of the original loan to Soludczyk was insured by
       Fannie Mae and that once Fannie Mae paid out after default, it accepted an assignment of the
       certificate of sale from JPMorgan Chase.

                                                - 14 ­
No. 1-16-2449

        complete the sale to Branton in an attempt to avoid liability for demolition costs. There is

        also no indication that, at the time of the sale to Branton, Fannie Mae was aware that,

        years later, the City would seek payment of demolition costs (not yet incurred) only from

        Fannie Mae and not from previous owners whose conduct caused the property’s

        condition. Yet, with no opportunity to contest the legal and factual basis for or amount of

        its liability for demolition costs through motion practice, discovery, or an evidentiary

        hearing, Fannie Mae was adjudged solely responsible for those costs. See City of Peru,
84 Ill. App. 3d at 239 (recognizing that property owner’s interests would be protected by

        opportunity to contest reasonableness of demolition costs in later foreclosure

        proceeding). We cannot countenance the result advocated by the City as it is antithetical

        to the notice and opportunity to be heard that are the hallmarks of due process. Passalino

        v. City of Zion, 237 Ill. 2d 118, 124 (2009); see also People v. Al Momani, 2016 IL App

        (4th) 150192, ¶ 10 (“The fundamental requirement of due process is the opportunity to be

        heard at a meaningful time and in a meaningful manner.” (Internal quotation marks

        removed.) (quoting Mathews v. Eldridge, 424 U.S. 319, 333 (1976))).

¶ 34	           The City relies on State Oil Co. v. Illinois, 352 Ill. App. 3d 813 (2004), to argue

        that a construction of the Illinois Municipal Code that would allow an owner of property

        to escape liability for demolition costs by selling the property would frustrate the Illinois

        Municipal Code’s purposes. State Oil involved liability for remediation of environmental

        contamination as a result of leaks from underground storage tanks at a former gas station.

        Section 57.12 of the Environmental Protection Act (415 ILCS 5/57.12(f)(1) (West 1996))

        provided that “[t]he owner or operator, or both, of an underground storage tank may be

        liable” for all costs incurred by the State to remediate environmental conditions stemming


                                               - 15 ­
No. 1-16-2449

       from the tank. State Oil, the entity that operated the gas station when the leaks began,

       argued its status as a former owner absolved it of liability for the ongoing contamination.
352 Ill. App. 3d at 818-19. Rejecting this contention, the court found, “[a]llowing an

       owner to escape liability by simply selling a property would *** be absurd, and we

       cannot attribute such an intent to the legislature.” Id. at 819. And the circuit court appears

       to have adopted that reasoning when it noted that the Illinois Municipal Code “does not

       provide for relief from liability upon transfer of the property.”

¶ 35            In fact, State Oil illustrates why the City’s position is incorrect. In State Oil, the

       State sued both the former owners and operator of the gas station as well as the current

       owners and operator. The current owners pursued a cross-claim against the former

       owners alleging that the former owners falsely represented at the time the property was

       purchased that the tanks were not leaking and that the current owners did nothing to

       contribute to the leaks. Thus, in the context of the State’s effort to hold them liable, the

       current owners had the opportunity to litigate their claims against those they contended

       were responsible for the contamination. The procedure advocated by the City affords

       Fannie Mae no similar opportunity.

¶ 36            And any argument that the City believed that liability for demolition costs is joint

       and several is belied by its conduct in dismissing those parties who were likely

       responsible for the property’s condition in the first place (Soludczyk, MERS, and

       JPMorgan Chase) and in failing to join the party who allowed the property to remain in

       its unsafe and hazardous condition for 2½ years following the demolition order

       (Branton).




                                                - 16 ­
No. 1-16-2449

¶ 37            The City argues that it was “free to limit its litigation costs” by selecting Fannie

       Mae as the party to pay the demolition costs, to the exclusion of other owners of the

       property. This argument makes no sense. If, as the City contends, it was required only to

       file a motion in order to hold any owner liable for demolition costs, it would have

       incurred no additional cost to allow Soludczyk, MERS, and JPMorgan Chase to remain

       as parties, add Branton after her acquisition of the property, and include all parties in its

       notice of motion seeking payment of the demolition costs.

¶ 38            The City raises a new argument on appeal in favor of the judgment against Fannie

       Mae, citing provisions of the Chicago Municipal Code (Chicago Municipal Code, §§ 13­

       12-130 (amend. Oct. 2, 1991), 13-12-145 (amend. Jan. 21, 2015)), which it contends

       authorize the entry of a money judgment without the additional requirement of either

       foreclosure of the demolition lien or pursuit of a separate civil action. Apart from the fact

       that these provisions were never cited by the City in the trial court, Fannie Mae correctly

       notes that these sections (which simply mirror the Illinois Municipal Code’s language

       regarding the City’s ability to recover the cost of the demolition from “the owner or

       owners”) contain no enforcement provisions and, therefore, in order to enforce its lien for

       demolition costs, the City would have to invoke the provisions of the Illinois Municipal

       Code. As we have concluded that nothing in the Illinois Municipal Code authorizes a

       municipality to satisfy its lien for demolition or repair costs without either foreclosing the

       lien or pursuing a separate civil action, the City’s new argument fails as well.

¶ 39            Fannie Mae also asks that we determine whether a municipality may impose

       personal liability for demolition costs on individuals or entities that did not cause the

       unsafe or hazardous building conditions and who owned the property at some time prior


                                               - 17 ­
No. 1-16-2449

       to demolition, but who do not own the property either when it is demolished or when the

       City perfects its demolition lien. We decline to resolve this issue as it is unnecessary to

       the resolution of this appeal. If the City elects to pursue foreclosure or a separate civil

       action against Fannie Mae, Fannie Mae is entitled to contest both the legal and factual

       basis for the City’s claim against it on any grounds available.

¶ 40            Because the circuit court’s judgment against Fannie Mae was based on a

       misapplication of the Illinois Municipal Code’s enforcement procedures and because the

       Illinois Municipal Code does not authorize a municipality to obtain a money judgment by

       filing a motion in the in rem demolition case, we reverse the judgment of the circuit court

       of Cook County.

¶ 41            Reversed.




                                              - 18 ­